DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 09/28/2022 have been fully considered, but are not persuasive.
Applicant argues that “Blasco Serrano, at the cited portions and elsewhere, discusses information related to relative and absolute speeds of a transmitter. Blasco Serrano appears to be silent with respect to information that reasonably corresponds to "receiving information regarding... computation capacity of the vehicle or of the at least one device" and "the computation capacity of the vehicle or of the at least one device comprises an indicator of a calculation ability of the vehicle or of the at least one device" (emphasis added) as recited in claim 1” (see remarks pg. 8).
	In response to applicant’s argument, the examiner respectfully disagrees because the examiner is mapping Blasco Serrano’s information received and needed to calculate relative speed with the second device as the claimed information regarding computation capacity of the vehicle.  Blasco Serrano uses the relative speed to determine the modulation and coding to use with the second device (see at least paragraph [0055]).  The modulation and coding describes a modulation type and coding rate to be used by the second device, thus being a calculation ability of the second device.   Therefore, the information received to calculate relative speed is information regarding computation capacity which is an indicator of calculation ability of the second device.  Such interpretation is reasonable as the terms “information” and “indicator” are broadly recited in the claim with no detail.  The claim broadly states “information regarding computation capacity”, which could be any information that is associated with computation capacity.  The claim also broadly states “an indicator of a calculation ability”, where an indicator is also anything that is associated with calculation ability.  Accordingly, as Blasco Serrano discloses the broadly argued claim limitation, the argument is not found persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1-8, 13-14 and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blasco Serrano et al. (US 2017/0288806 A1, hereinafter “Blasco Serrano”).
As to claim 1:
Blasco Serrano discloses a control device (processing circuitry 7; Fig. 3; [0054]) configured to determine a data format for data to be sent via a V2X communication link between a vehicle and at least one device (“to implement transmission format selection functions”; [0056]; [0100]-[0103] “device to device communication includes support of V2x communication (Vehicle to “anything”), where “x” includes any combination of direct communication between vehicles, pedestrians and infrastructure”; [0005]; [0034] note: first vehicle/device/ transmitter = at least one device, receiver/second device = vehicle), the control device (processing circuitry 7; Fig. 3; [0054]) comprising: a processor (processor 9; Fig. 3; [0056]-[0057]); and 
a memory (memory 8; Fig. 3; [0056]) storing instructions for execution by the processor (“The processor 9 executes software that may be stored in the memory 8”; Fig. 3; [0056]-[0057]), wherein the processor is configured to execute the instructions for (Fig. 3; [0056]-[0057]): 
receiving information (see [0040]-[0047]) regarding communication capacity (“These properties, e.g., interference, network load, etc., may be directly obtained by the first wireless devices”; [0047]; [0042]; [0044] note: receiver/second device = vehicle) and computation capacity of the vehicle or of the at least one device (“For example, when a relative speed between a first wireless device 6a and a second wireless device 6b is relatively high, the transmission format may include smaller transport block size, smaller packets sizes, or a lower level of modulation and coding. Conversely, when a relative speed between the first wireless device 6a and a second wireless device 6b is relatively low, the transmission format may include larger transport block size, larger packets sizes, or a higher level of modulation and coding, for example” [0055]; [0042]; [0049]-[0050]]  note: information received to calculate relative speed with the second vehicle/device which is used to determine modulation and coding = computation capacity information), 
analyzing the received information based on the communication capacity of the vehicle or of the at least one device (“Selecting the optimal or most suitable transmission format based on the mobility information and a packet's characteristics (e.g., the size of the packet to be transmitted and other traffic related constraints or requirements). These properties, e.g., interference, network load, etc., may be directly obtained by the first wireless devices” [0045]; “Propagation properties of the radio channel between the transmitter and receiver(s), including, e.g., path loss and fading effects, including impact of relative mobility between the transmitter and receiver(s)”; [0042]), 
selecting, based on results of the analyzing, a data format from a set of data formats for the V2X communication link (“Selecting the optimal or most suitable transmission format based on the mobility information and a packet's characteristics (e.g., the size of the packet to be transmitted and other traffic related constraints or requirements). These properties, e.g., interference, network load, etc.,”; [0047]; [0005]; [0034]; [010]-[0103]), and 
sending to the vehicle or the at least one device, an indication of the data format to be used for the data to be sent (“transmitting, to at least a second wireless device 6b or network node, one of a message and a data packet using the selected transmission format”; [0103] “The transmission format may include transport block size, size of the packets to be transmitted, the modulation and coding scheme (MCS), antenna mapping and/or the amount of physical resources used, such as the number of resource blocks (RBs), the allocation of resource blocks, the number of transmission subframes”; [0045]; [0103] note: receiver/second device = vehicle), wherein 
the computation capacity of the vehicle or of the at least one device includes an indicator of a calculation ability of the vehicle or of the at least one device (“For example, when a relative speed between a first wireless device 6a and a second wireless device 6b is relatively high, the transmission format may include smaller transport block size, smaller packets sizes, or a lower level of modulation and coding. Conversely, when a relative speed between the first wireless device 6a and a second wireless device 6b is relatively low, the transmission format may include larger transport block size, larger packets sizes, or a higher level of modulation and coding, for example” [0055]; [0042]  “The objective of link adaptation is to select a transmission format that is as close as possible to the optimal one, based on the information and capabilities that are available”; [0039], note: level of modulation and coding = calculation ability indicator), and 
the data formats of the set of data formats are differentiated with regard to a data volume of the data to be sent (“the selection of the transmission format is further based on a packet size of a prospective transmission”; [0103]; [0055]; “device to device communication includes support of V2x communication (Vehicle to “anything”), where “x” includes any combination of direct communication between vehicles, pedestrians and infrastructure”; [0005]; [0034]).
As to claim 2:
Blasco Serrano further discloses wherein the processor is further configured to send a message including the indication of the data format and an assignment of computing tasks to be performed on the data to be sent before sending the data (this limitation has no patentable weight as it is optional (i.e., “or”)), or a message including the indication of the data format, an assignment of computing tasks and a receiver, to the vehicle or the at least one device (“transmitting, to at least a second wireless device 6b or network node, one of a message and a data packet using the selected transmission format”; [0103] “The transmission format may include transport block size, size of the packets to be transmitted, the modulation and coding scheme (MCS), antenna mapping and/or the amount of physical resources used, such as the number of resource blocks (RBs), the allocation of resource blocks, the number of transmission subframes”; [0045]; [0103] note: receiver/second device = vehicle).  
As to claim 3:
Blasco Serrano further discloses wherein the processor is further configured to provide at least three data formats comprising at least one of a raw data format, a roughing data format, and or a finishing data format, wherein the raw data format is uncomputed, the roughing data format is partially computed, and the finishing data format is completely computed (“The transmission format may include transport block size, size of the packets to be transmitted, the modulation and coding scheme (MCS), antenna mapping and/or the amount of physical resources used, such as the number of resource blocks (RBs), the allocation of resource blocks, the number of transmission subframes”; [0045]; [0103] note: there is no patentable weight for raw data format and roughing data format as they are optional (i.e., “at least one of”), for examination purposes, the examiner has elected “finishing data format”).  
As to claim 4:
Blasco Serrano further discloses wherein the information regarding communication capacity includes the communication capacity of the vehicle or the at least one device and the communication capacity of the V2X communication link(“These properties, e.g., interference, network load, etc., may be directly obtained by the first wireless devices”; [0047]; [0042]; [0044] note: receiver/second device = vehicle “device to device communication includes support of V2x communication (Vehicle to “anything”), where “x” includes any combination of direct communication between vehicles, pedestrians and infrastructure”; [0005]; [0034]; note: receiver/second device = vehicle).  
As to claim 5:
Blasco Serrano further discloses wherein the information regarding computation capacity includes a current computing capacity, actual computing tasks or a static computing capacity (“Propagation properties of the radio channel between the transmitter and receiver(s), including, e.g., path loss and fading effects, including impact of relative mobility between the transmitter and receiver(s)”; [0042]; [0049]-[0050]] “For example, when a relative speed between a first wireless device 6a and a second wireless device 6b is relatively high, the transmission format may include smaller transport block size, smaller packets sizes, or a lower level of modulation and coding. Conversely, when a relative speed between the first wireless device 6a and a second wireless device 6b is relatively low, the transmission format may include larger transport block size, larger packets sizes, or a higher level of modulation and coding, for example” [0055] Note: information received to calculate relative speed with the second vehicle/device = second indicator.  Note: there is no patentable weight for actual computing tasks and static computing capacity as they are optional (i.e., “or”), for examination purposes, the examiner has elected “a current computing capacity”).   
As to claim 6:
Blasco Serrano further discloses wherein the control device is further configured to receive and analyze static vehicle information, dynamic vehicle information, static device information, dynamic device information, source data description or a use case related to the data (“Propagation properties of the radio channel between the transmitter and receiver(s), including, e.g., path loss and fading effects, including impact of relative mobility between the transmitter and receiver(s)”; [0042]; [0049]-[0050]] “For example, when a relative speed between a first wireless device 6a and a second wireless device 6b is relatively high, the transmission format may include smaller transport block size, smaller packets sizes, or a lower level of modulation and coding. Conversely, when a relative speed between the first wireless device 6a and a second wireless device 6b is relatively low, the transmission format may include larger transport block size, larger packets sizes, or a higher level of modulation and coding, for example” [0055] note: information received to calculate relative speed with the second vehicle/device = dynamic vehicle information).  
As to claim 7:
Blasco Serrano further discloses wherein the control device is further configured to indirectly receive the information regarding communication capacity and computation capacity of the vehicle or of the at least one device from a representative of the vehicle or of the at least one device (“These properties, e.g., interference, network load, etc., may be directly obtained by the first wireless devices or obtained by another wireless device (other than the intended receivers) such as a base station, and reported to the first wireless device”; [0047]).   
As to claim 8:
Blasco Serrano further discloses wherein the control device is further configured to be implemented in a vehicle, a device, an element of a V2X communication network providing the V2X communication link or a service provider (processing circuitry 7 of vehicle/device 6; Fig. 3; [0054] “the first wireless device 6a is one of a vehicle, part of a vehicle and in a vehicle”; [0103]).
As to claim 13:
Blasco Serrano discloses a control device (processing circuitry 7; Fig. 3; [0054])  comprising:
a processor (processor 9; Fig. 3; [0056]-[0057]); and
a memory (memory 8; Fig. 3; [0056]) configured to store instructions capable of being executed by the processor, wherein the processor and the instructions are configured to (“The processor 9 executes software that may be stored in the memory 8”; Fig. 3; [0056]-[0057]):
receive information (see [0040]-[0047]) comprising:
a first indicator of a communication capacity of a vehicle (“These properties, e.g., interference, network load, etc., may be directly obtained by the first wireless devices”; [0047]; [0042]; [0044] note: receiver/second device = vehicle), wherein the communication capacity corresponds to a V2X communication link (“device to device communication includes support of V2x communication (Vehicle to “anything”), where “x” includes any combination of direct communication between vehicles, pedestrians and infrastructure”; [0005]; [0034]); and 
a second indicator of a calculation ability of the vehicle (“For example, when a relative speed between a first wireless device 6a and a second wireless device 6b is relatively high, the transmission format may include smaller transport block size, smaller packets sizes, or a lower level of modulation and coding. Conversely, when a relative speed between the first wireless device 6a and a second wireless device 6b is relatively low, the transmission format may include larger transport block size, larger packets sizes, or a higher level of modulation and coding, for example” [0055]; [0042]; [0049]-[0050]]  note: information received to calculate relative speed with the second vehicle/device which is used to determine modulation and coding = indicator of a calculation ability) 
select, based on the first and second indicators, a data format from a set of data formats (“Selecting the optimal or most suitable transmission format based on the mobility information and a packet's characteristics (e.g., the size of the packet to be transmitted and other traffic related constraints or requirements). These properties, e.g., interference, network load, etc.,”; [0047]; [0005]; [0034]; [010]-[0103]), and 
send an indication of the data format to the vehicle (“transmitting, to at least a second wireless device 6b or network node, one of a message and a data packet using the selected transmission format”; [0103] “The transmission format may include transport block size, size of the packets to be transmitted, the modulation and coding scheme (MCS), antenna mapping and/or the amount of physical resources used, such as the number of resource blocks (RBs), the allocation of resource blocks, the number of transmission subframes”; [0045]; [0103] note: receiver/second device = vehicle), wherein the data formats of the set of data formats correspond to differentiated data volumes of data sent by the vehicle over the V2X communication link (“the selection of the transmission format is further based on a packet size of a prospective transmission”; [0103]; [0055]; “device to device communication includes support of V2x communication (Vehicle to “anything”), where “x” includes any combination of direct communication between vehicles, pedestrians and infrastructure”; [0005]; [0034]). 
As to claim 14:
Blasco Serrano further discloses wherein the first indicator corresponds to one or both of a bandwidth or throughput parameter (“Additionally, system bandwidth and other system parameters can be considered in the table as a basis for selecting the appropriate transmission format”; [0052]).  
As to claim 19: 
Blasco Serrano further discloses wherein the processor and the instructions are configured to send a message to the vehicle, wherein the message comprises: an assignment of computing tasks corresponding to the data format selected from the set of data formats; and the indication of the data format (“transmitting, to at least a second wireless device 6b or network node, one of a message and a data packet using the selected transmission format”; [0103] “The transmission format may include transport block size, size of the packets to be transmitted, the modulation and coding scheme (MCS), antenna mapping and/or the amount of physical resources used, such as the number of resource blocks (RBs), the allocation of resource blocks, the number of transmission subframes”; [0045]; [0103] note: receiver/second device = vehicle).  
As to claim 20:
Blasco Serrano further discloses wherein the processor and the instructions are configured to send some or all of the message to a device configured to receive a communication from the vehicle (“transmitting, to at least a second wireless device 6b or network node, one of a message and a data packet using the selected transmission format”; [0103] “The transmission format may include transport block size, size of the packets to be transmitted, the modulation and coding scheme (MCS), antenna mapping and/or the amount of physical resources used, such as the number of resource blocks (RBs), the allocation of resource blocks, the number of transmission subframes”; [0045]; [0103] note: receiver/second device = vehicle) over the V2X communication link (“device to device communication includes support of V2x communication (Vehicle to “anything”), where “x” includes any combination of direct communication between vehicles, pedestrians and infrastructure”; [0005]; [0034]).
As to claim 21:
Blasco Serrano discloses a control device (processing circuitry 7; Fig. 3; [0054])  comprising:
a processor (processor 9; Fig. 3; [0056]-[0057]); and
a memory (memory 8; Fig. 3; [0056]) configured to store instructions capable of being executed by the processor, wherein the processor and the instructions are configured to (“The processor 9 executes software that may be stored in the memory 8”; Fig. 3; [0056]-[0057]):
receive information from a plurality of vehicles (“receiver(s) of the packet, expected range of the packet, acceptable latency, etc.); … Propagation properties of the radio channel between the transmitter and receiver(s), including, e.g., path loss and fading effects, including impact of relative mobility between the transmitter and receiver(s)”; see [0040]-[0044] “device to device communication includes support of V2x communication (Vehicle to “anything”), where “x” includes any combination of direct communication between vehicles, pedestrians and infrastructure”; [0005]; [0034]” note: receiver(s)=plurality of vehicles), wherein the information from each vehicle of the plurality of vehicles (see [0040]-[0044]) comprises: 
a first indicator of a capacity of the vehicle to communicate over a V2X communication link (“These properties, e.g., interference, network load, etc., may be directly obtained by the first wireless devices”; [0047]; [0042]; [0044] note: receiver/second device = vehicle); and
a second indicator of a calculation ability of the vehicle (“For example, when a relative speed between a first wireless device 6a and a second wireless device 6b is relatively high, the transmission format may include smaller transport block size, smaller packets sizes, or a lower level of modulation and coding. Conversely, when a relative speed between the first wireless device 6a and a second wireless device 6b is relatively low, the transmission format may include larger transport block size, larger packets sizes, or a higher level of modulation and coding, for example” [0055]; [0042]; [0049]-[0050]]  note: information received to calculate relative speed with the second vehicle/device which is used to determine modulation and coding = indicator of a calculation ability), and
for each vehicle of the plurality of vehicles, select a data format from a set of data formats (“Selecting the optimal or most suitable transmission format based on the mobility information and a packet's characteristics (e.g., the size of the packet to be transmitted and other traffic related constraints or requirements). These properties, e.g., interference, network load, etc.,”; [0047]; [0005]; [0034]; [010]-[0103]), and 
send an indication of the data format to the vehicle (“transmitting, to at least a second wireless device 6b or network node, one of a message and a data packet using the selected transmission format”; [0103] “The transmission format may include transport block size, size of the packets to be transmitted, the modulation and coding scheme (MCS), antenna mapping and/or the amount of physical resources used, such as the number of resource blocks (RBs), the allocation of resource blocks, the number of transmission subframes”; [0045]; [0103]), wherein
the data formats of the set of data formats correspond to differentiated data volumes of data sent by the vehicle over the V2X communication link (“the selection of the transmission format is further based on a packet size of a prospective transmission”; [0103]; [0055]; “device to device communication includes support of V2x communication (Vehicle to “anything”), where “x” includes any combination of direct communication between vehicles, pedestrians and infrastructure”; [0005]; [0034]), and
selecting the data format from the set of data formats is based on the first and second indicators received from each vehicle of the plurality of vehicles (“Selecting the optimal or most suitable transmission format based on the mobility information and a packet's characteristics (e.g., the size of the packet to be transmitted and other traffic related constraints or requirements). These properties, e.g., interference, network load, etc.,”; [0047]; [0005]; [0034]; [010]-[0103]).
As to claim 22:
Blasco Serrano further discloses wherein the first indicator has a dynamic value corresponding to one or both of an available bandwidth or an available throughput, and/or the second indicator has a dynamic value corresponding to one or both of an available processing core speed or a number of available processing cores (“Additionally, system bandwidth and other system parameters can be considered in the table as a basis for selecting the appropriate transmission format”; [0052] the limitation of “available throughput, and/or the second indicator has a dynamic value corresponding to one or both of an available processing core speed or a number of available processing cores” has no patentable weight as it is optional (i.e. “or” “corresponding to one”)).  
Allowable Subject Matter
Claim 15-18 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476